Exhibit 10.1

LEASE

 

WELLS FUND XI-FUND XII-REIT JOINT VENTURE

(LANDLORD)

 

AND

 

CATERPILLAR INC.

(TENANT)

 

GREENVILLE, SC FACILITY



--------------------------------------------------------------------------------

LEASE

THIS LEASE (“Lease”) is made and entered into effective as of January 1, 2007
(“Effective Date”), between The Wells Fund XI-Fund XII-REIT Joint Venture
(“Landlord”), and Caterpillar Inc., a Delaware corporation (“Tenant”).

RECITALS:

A.    Landlord is the owner of certain real property as described herein and
which is located at 111 Southchase Boulevard, Fountain Inn, South Carolina.

B.    Tenant desires to lease from Landlord and Landlord desires to lease to
Tenant the Premises (as defined below), on the terms and subject to the
conditions set forth below.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

AGREEMENT:

1.    PREMISES. Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, subject to the terms and conditions of this Lease, for the term and at
the rent stated herein, the approximately 168,087 square foot building (the
“Building”) located on the parcel of land described in Exhibit A hereto (the
“Land”), improvements located thereon, including parking, and certain additional
improvements or upfits to be constructed thereon to meet Tenant’s needs, and all
easements, rights and appurtenances thereto including non-exclusive common areas
(the Land, Building and improvements are collectively called the “Premises”).
The improvements are to be constructed by Landlord pursuant to the terms of the
attached Exhibit B (“Landlord’s Work”) according to the Plans (as defined in
Exhibit B) which are based on the Specifications described in the attached
Exhibit C.

All references in this Lease to square footage are in terms of gross square feet
unless otherwise stated. All measurements shall be in accordance with the
Building Owners and Management Association (“BOMA”) standards. Tenant has the
right to independently verify the square footage calculation.

2.    TERM. The initial term of this Lease shall commence on the Effective Date
and shall extend for sixty (60) months (“Initial Term”). The Initial Term, as it
may be extended by any Renewal Terms described in Section 25 below is referred
to as the “Term”.

3.    RENT. Subject to any exceptions described in Exhibit B, during the Initial
Term of the Lease, beginning on the first day of the Initial Term, Tenant shall
pay rent to Landlord on an annual basis in the amount of $3.85 per gross square
foot, payable in monthly installments of Fifty-Three Thousand Nine Hundred
Twenty-Seven and 91/100 Dollars ($53,927.91) (“Base Rent”). Each installment of
Base Rent shall be paid on the first day of each month of the Term without
demand. If the Initial Term commences on a day other than the first day of a
month, then Tenant shall pay a pro-rata Base Rent payment for the partial month
upon the commencement of the Initial Term. Base Rent during any Renewal Terms is
described in Section 25 below.



--------------------------------------------------------------------------------

During the Term, the Base Rent shall automatically increase effective on the
anniversary of the first day of the Initial Term at a rate equal to two and
one-half percent (2.5%).

4.    TAXES.

 

 

a.

Tenant shall pay when due all real property taxes and assessments assessed,
imposed, or levied against the Premises (or its proportionate share on a square
footage basis if not separately assessed) during the Term, subject to a
proportionate adjustment in the first and last years for the portion of such
years not included in the Term of this Lease and subject to subsection
(b) below. At Landlord’s election and upon Landlord’s notice to Tenant, Tenant
shall either pay such taxes directly to the taxing authority, or to Landlord
within thirty (30) days of receiving from Landlord a copy of Landlord’s receipt
evidencing payment to the taxing authority. Tenant shall pay all taxes charged
against trade fixtures, furnishings, equipment or any other personal property
belonging to Tenant. Tenant shall endeavor to have all personal property taxed
separately from the Premises.

 

 

b.

Tenant reserves the right to contest said real property taxes and assessments at
its own cost and expense (including any reasonable costs or fees incurred by
Landlord), and any refunds resulting therefrom shall be the property of Tenant.
Upon the final determination of any proceeding or contest, Tenant shall pay the
taxes due, together with all costs, charges, interest and penalties incidental
to the proceedings. If, for whatever reason, Tenant elects not to contest said
real property taxes, Landlord may do so, and refunds resulting therefrom (less
deductions for Landlord’s out-of-pocket expenses incurred in the contest) shall
be the property of Tenant.

 

 

c.

Any special assessments that can be paid over time rather than in a lump sum
shall be paid over a reasonable duration as permitted by law, and Tenant shall
only be liable for the payments made by Landlord during the Term. If the
Premises are not separately assessed, Landlord shall reasonably determine
Tenant’s proportionate share of the real property taxes payable by Tenant under
this Lease.

5.    UTILITIES. Tenant shall pay, directly to the provider, all charges for
heat, electricity, and other public utilities incurred by the Tenant in the use
of the Premises, including sewer user fees and sanitary charges.

6.    TENANT INSURANCE.

 

 

a.

Tenant Insurance – Throughout the Term, Tenant shall obtain and maintain the
following insurance coverages written with companies with an A.M. Best A VII or
better rating and S&P rating of at least A-:

 

 

1.

Commercial General Liability (“CGL”) insurance (written on an occurrence basis)
with limits not less than One Million Dollars ($1,000,000) combined single limit
per occurrence, Two Million Dollar ($2,000,000) annual general aggregate (on a
per location basis), Two Million Dollars ($2,000,000) products/completed
operations aggregate, One Million Dollars ($1,000,000) personal and advertising
injury liability, Fifty Thousand Dollars ($50,000) fire damage legal liability,
and Five Thousand Dollars ($5,000) medical payments. CGL insurance shall be
written on ISO occurrence form CG 2010 (or a substitute form providing
equivalent or broader coverage) and shall cover liability arising from Premises,
operations, independent



--------------------------------------------------------------------------------

 

contractors, products-completed operations, personal injury, advertising injury
and liability assumed under an insured contract.

 

 

2.

Workers Compensation insurance as required by the applicable state law, and
Employers Liability insurance with limits not less than One Million Dollars
($1,000,000) for each accident, One Million Dollars ($1,000,000) disease-policy
limit, and One Million Dollars ($1,000,000) disease-each employee.

 

 

3.

Commercial Auto Liability insurance (if applicable) covering automobiles owned,
hired or used by Tenant in carrying on its business with limits not less than
One Million Dollars ($1,000,000) combined single limit for each accident.

 

 

4.

Umbrella/Excess Insurance coverage on a follow form basis in excess of the CGL,
Employers Liability and Commercial Auto Policy with limits not less than Five
Million Dollars ($5,000,000) per occurrence and Five Million Dollars
($5,000,000) annual aggregate.

 

 

5.

Property Insurance. Throughout the Term, Tenant shall obtain and maintain
Commercial all risk property insurance covering the Building, its foundations
when the loss is part of a covered peril, Tenant’s leasehold improvements,
heating, ventilating and air conditioning equipment, machinery and personal
property in an amount not less not less than one hundred percent (100%) of their
full replacement value as mutually determined by Landlord and Tenant. Coverage
shall also include cost of removal of the Building and construction of a new
building of like size, kind and quality in accordance with applicable zoning
ordinances and building codes and shall insure against the risk included in all
risk policy including coverage for terrorism, earth movement, mold when the loss
is part of a covered peril and flood. Coverage shall be in an amount sufficient
to prevent Tenant or Landlord from becoming a co-insurer of any loss under the
applicable policies, but in any event in an amount not less than one hundred
percent (100%) of the full insurable value. Coverage shall be written with
companies with an A.M. Best A VII or better rating and S&P rating of at least
A-. Landlord shall be named as a loss payee. Any applicable mortgagee shall be
included a mortgage under standard mortgagee policy provision.

Landlord shall be a loss payee on the Property Insurance policy and any lender
shall be a named mortgagee. Property insurance shall (1) contain an endorsement
that such policy shall remain in full force and effect notwithstanding that the
insured may have waived its right of action against any party prior to the
occurrence of a loss (Tenant hereby waiving its right of action and recovery
against and releasing Landlord and Landlord’s Representatives from any and all
Property liabilities, claims and losses for which they may otherwise be liable
to the extent Tenant is covered by Property insurance carried or required to be
carried under this Lease); (2) provide that the insurer thereunder waives all
right of recovery by way of subrogation against Landlord and Landlord’s
Representatives in connection with any Property loss or damage covered by such
policy; (3) be reasonably acceptable in form and content to Landlord; and
(4) contain an endorsement prohibiting cancellation, failure to renew, reduction
of amount of insurance or change in coverage without the insurer first giving
Landlord thirty (30) days’ prior written notice of such proposed action. Tenant
shall deliver its standard generic liability form for all liability and property
insurance and a FM Global certificate with respect to all commercial property
insurance to Landlord on or before the Effective Date and upon



--------------------------------------------------------------------------------

policy expiration. If Tenant fails to provide evidence of insurance required to
be provided by Tenant hereunder, prior to commencement of the Term and
thereafter within thirty (30) days following Landlord’s request during the Term
(and in any event within thirty (30) days prior to the expiration date of any
such coverage, any other cure or grace period provided in this Lease not being
applicable hereto), Landlord shall be authorized (but not required) after ten
(10) days’ prior notice to procure such coverage in the amount stated with all
costs thereof to be chargeable to Tenant and payable as additional rent upon
written invoice therefore.

 

 

b.

In lieu of maintaining insurance policies, Tenant may self-insure against any
risks related to this Lease, provided Tenant maintains a net worth (as shown by
its financial statements audited in accordance with generally accepted
accounting principles) of not less than One Hundred Million Dollars
($100,000,000.00) and maintains a credit rating according to Standard & Poor’s
of BBB+ or better. Tenant’s waiver of subrogation and release of Landlord for
liabilities covered by insurance as set forth in Article 10 shall not extend to
liabilities otherwise required under this Lease to be insured against but with
respect to which tenant has elected to self-insure in whole or in part, as well
liabilities encompassed by the insurance maintained by Tenant.

 

 

c.

Tenant shall also cause its contractors and subcontractors to carry workers
compensation insurance in the statutorily required amounts, and a commercial
general liability policy of at least $1,000,000.00, with such policy naming
Landlord and Tenant as additional insureds in such policy.

7.    LANDLORD’S LIABILITY INSURANCE. Landlord at its expense shall maintain
commercial general public liability insurance and an umbrella liability policy
arising out of Landlord’s ownership and its duties, with a combined single
amount of not less than Three Million Dollars ($3,000,000). Further, Landlord
shall require all contractors performing work on the Premises by, through or
under Landlord to procure and maintain workers’ compensation insurance in at
least the statutorily required amounts, and a commercial general liability
policy of at least One Million and No/100 Dollars ($1,000,000.00).

8.    MAINTENANCE. During the Term, subject to ordinary wear and tear, Tenant
shall maintain and repair the interior of the Premises, including entrance doors
and door jams (both inside and outside), ceiling tile, plate glass, exterior
lighting, paved areas, snow removal, landscaping and common building systems
(heating, ventilating, air-conditioning, plumbing and electrical).

A single repair, or the replacement of a single item which needs replacement,
including the common building systems (heating, ventilating, air-conditioning,
plumbing and electrical), in excess of Five Thousand Dollars ($5,000.00), shall
be Landlord’s cost (with Tenant paying the first $5,000.00 of any such single
repair or replacement); provided, however, that single item repairs and
replacements of items repaired or replaced as part of one project shall be
aggregated before determining the proper cost allocation hereunder.

Landlord shall maintain, repair, and replace as necessary, at its sole cost, all
other portions of the Premises, including the exterior of the Building and all
structural components and members, including exterior and load-bearing walls,
the roof, roof trusses, sprinkler system, slab and foundation, gutters and
downspouts.

If Tenant or Landlord refuses or neglects to make repairs and/or refuses to
maintain the Premises or any part thereof in a manner reasonably satisfactory to
the other, then Landlord or Tenant, as the case



--------------------------------------------------------------------------------

may be, shall have the right upon giving the other fifteen (15) days advance
written notice of election to do so, to make such repairs or perform such
maintenance on behalf of and for the account of the other. In such event, such
work shall be paid for by the other within ten (10) days upon receipt of the
itemized bill therefore. Notwithstanding any of the foregoing provisions of this
Section 8, any latent defect, regardless of its nature, which becomes apparent
during the first year of the Term shall be repaired by Landlord at Landlord’s
expense and shall not be considered an operating cost. Notwithstanding anything
contained herein to the contrary, Landlord shall make available to Tenant, and
Tenant shall receive full benefit of, any manufacturers’ warranties/guarantees
associated with any component(s) of the Premises, structural or non-structural,
including mechanical systems.

9.    ALTERATIONS. Tenant shall not make any alterations in or additions to the
Premises, or make any contract therefor without first procuring Landlord’s
written consent, which consent will not be unreasonably withheld or delayed,
provided that Tenant may make non-structural alterations not exceeding
Twenty-Five Thousand Dollars ($25,000) without Landlord’s consent. All
alterations, additions, improvements and fixtures, (except Tenant’s trade
fixtures, partitions, furniture, office equipment, warehouse machinery and
equipment and other movable items paid for by Tenant, all of which shall remain
the property of and may be removed by Tenant) shall become the property of
Landlord, and shall remain upon and be surrendered with the Premises on the
expiration or earlier termination of the Lease without compensation or credit to
Tenant; provided, that if on said expiration or termination, or within fifteen
(15) days thereafter, Landlord so directs by written notice to Tenant, Tenant
shall promptly remove the additions, improvements, fixtures, and installations
which were placed in the Premises by Tenant and which are designated in said
notice, and repair any damage occasioned by such removal, and in default
thereof, Landlord may effect said removals and repairs at Tenant’s expense. All
trade fixtures not removed by Tenant within fifteen (15) days of the receipt of
a written request from Landlord shall become the property of Landlord.

10.    WAIVER OF SUBROGATION. Landlord and Tenant each hereby waives on behalf
of itself and its property insurers (none of which shall ever be assigned any
such claim or be entitled thereto due to subrogation or otherwise) any and all
rights of recovery, claim, action, or cause of action, against the other, its
agents, officers, servants, partners, shareholders, or employees for any loss or
damage that may occur to the Premises, or any improvements thereto, or any
personal property of such party therein, by reason of fire, the elements, or any
other cause of origin, which is insured against under any property insurance
policy actually being maintained from time to time, even if not required
hereunder, or which would be insured against under the terms of any insurance
policy required to be carried or maintained hereunder, whether or not such
insurance coverage is actually being maintained by Tenant and regardless of the
cause or origin, including in every instance negligence by the other party
hereto, its agents, officers, or employees. Landlord and Tenant each agree to
cause appropriate clauses to be included in their property insurance policies
necessary to implement the foregoing provisions.

11.    INDEMNIFICATION. Tenant indemnifies and holds harmless Landlord for
damages to persons or property, resulting from performance or non-performance by
Tenant of its Lease obligations, or Tenant’s operations at or around the
Premises, including claims regarding negligence, whether caused in whole or in
part by Tenant, or Tenant’s agents; provided, that Tenant shall not be liable to
the extent such claims result from (a) negligence or willful misconduct of
Landlord, or (b) failure of Landlord to perform its Lease obligations.

Landlord indemnifies and holds harmless Tenant for damages to persons or
property, resulting from performance or non-performance by Landlord of its Lease
obligations, or its ownership, maintenance or operation of the Premises,
including claims regarding negligence, whether caused in whole or in part by
Landlord, or Landlord’s agents; provided, that Landlord shall not be liable to
the



--------------------------------------------------------------------------------

extent such claims result from (a) negligence or willful misconduct of Tenant,
or (b) failure of Tenant to perform its Lease obligations.

12.    SUBORDINATION. This Lease and all the right’s of Tenant hereunder are and
shall be subject and subordinate at all times only to a properly filed and
recorded first priority deed of trust, or mortgage placed on the Premises by an
institutional lender any advances made on the security thereof and any renewals,
modifications, consolidations, replacements or extensions thereof, whenever made
or recorded, either prior or subsequent to the date hereof, (and Tenant agrees
to attorn to such holder), provided that the holder of any such mortgage agrees
to recognize Tenant’s rights under this Lease so long as Tenant is not in
default under any of the terms hereof (beyond any applicable notice and cure
period). If requested by Landlord’s lender, Tenant shall execute and deliver a
non-disturbance and attornment agreement in the form attached as Exhibit D to
this Lease within thirty (30) days of receipt thereof pursuant to the notice
provisions contained herein. If any beneficiary or mortgagee elects to have this
Lease prior to the lien of its deed of trust or mortgage and gives written
notice thereof to Tenant, this Lease shall be deemed prior to such deed of
trust, or mortgage whether this Lease is dated prior or subsequent to the date
of such other instrument or its recording date. Tenant shall execute and deliver
within thirty (30) days of receipt thereof pursuant to the notice provisions
contained herein, as often as reasonably requested, estoppel certificates
substantially in the form attached as Exhibit E to this Lease, so long as
Landlord attaches to such estoppel certificate copies of all modifications or
amendments prior to requesting execution thereof.

13.    ABANDONMENT. Tenant shall not permit the accumulation of waste or refuse
matter on the Premises. Tenant shall not abandon the Premises.

14.    CONDEMNATION. If the whole of the Premises hereby demised shall be taken
or condemned by any competent authority for any public use or purpose, then the
Term hereby granted shall cease on the day prior to the vesting of title in such
authority, or taking of possession, (whichever occurs first) and Base Rent
hereunder shall be paid and adjusted as of that day.

If a portion of said Premises, including the parking lot, shall be taken and, as
a result thereof, there shall be such a major change in the character of the
Premises as to prevent Tenant from using the same in substantially the same
manner as theretofore used, then, and in that event, Tenant may either cancel or
terminate this Lease as of the date when the part of the Premises so taken shall
be required for such public purpose, or Tenant may continue to occupy the
remaining portion, provided, however, Tenant shall give written notice to
Landlord, within thirty (30) days after the date of such vesting of title, of
its election. In the event Tenant shall remain in possession and occupation of
the remaining portion, all the terms and conditions of this Lease shall remain
in full force and effect with respect to such remaining portion, except that the
Rent reserved to be paid hereunder shall be equitably reduced according to the
amount and value of such remaining space; and provided further that Landlord
shall, at Landlord’s own expense, promptly and with all reasonable diligence
(subject to strikes, lockouts, inability to procure material and labor in the
free market, governmental restrictions, fire, the elements and other
extraordinary conditions beyond Landlord’s reasonable control) do such work as
to make a complete architectural unit of the remainder of the Premises, and this
Lease shall continue for the balance of its Term, subject to the terms and
conditions herein stated.

The entire award for damages or compensation for the Premises taken, or the
amount paid pursuant to private purchase in lieu thereof, whether such
condemnation or sale be total or partial, shall belong to and be the property of
Landlord, and Tenant hereby assigns to Landlord any and all such award or
purchase price. Nothing herein contained shall be deemed or construed to prevent
Tenant from interposing and prosecuting in any condemnation proceeding a claim
for the value of any trade fixtures or personal property installed in the
Premises by Tenant, moving expenses, and in the case of a partial



--------------------------------------------------------------------------------

condemnation of the Premises, the cost or damage sustained by Tenant as a result
of the interruption of or damage to Tenant’s business.

15.    ASSIGNMENT; SUBLETTING. Tenant agrees not to assign, or in any manner
transfer this Lease or any interest hereunder, and further agrees not to sublet
the Premises or any portion thereof without the previous written consent of
Landlord in each instance, which consent shall not be unreasonably withheld or
delayed. Notwithstanding the above, Tenant shall have the right to sublease the
Premises or assign this Lease to an affiliate or wholly-owned subsidiary of
Tenant without Landlord’s consent, provided Landlord is given written notice
within fifteen (15) days following said sublease or assignment.

16.    ACCESS BY LANDLORD. Landlord may enter upon the Premises at all
reasonable hours upon prior notice to Tenant for the purpose of inspecting the
same, or making repairs, or to exhibit the Premises to prospective purchasers,
or to prospective tenants during the last ninety (90) days of the Term, provided
it does not interfere with Tenant’s use of the Premises.

17.    DAMAGE OR DESTRUCTION. In the event the Premises shall be destroyed or so
damaged by fire, explosion, windstorm, or other casualty as to be untenantable,
Landlord shall promptly restore the Premises in consultation with FM Global, but
only if and to the extent that the insurance proceeds are paid over to Landlord,
or if Tenant elects to self-insure, Tenant pays over the proceeds to permit a
full restoration of the Building.

In the event the Premises shall be damaged as aforesaid but are not thereby
rendered untenantable, Landlord shall promptly restore the Premises, and while
such damage is being repaired, there shall be no abatement of Base Rent or other
charges otherwise due from Tenant hereunder, during any restoration. Landlord
shall not be liable for any delays in rebuilding or repairing due to labor
controversies, riots, Acts of God, governmental laws or regulations, or
inability to procure materials or labor or both, or any other causes beyond
Landlord’s control. Notwithstanding anything contained herein to the contrary
and subject only to delays caused by Tenant, or its agents, in the event that
the Premises are not restored within one hundred eighty (180) days when rendered
untenantable or within one hundred fifty (150) days when not rendered
untenantable, Tenant shall have the right to terminate this Lease and all
obligations hereunder by providing Landlord with written notice within thirty
(30) days after the expiration of such one hundred eighty (180) or one hundred
fifty (150) day periods, as applicable; provided, however, that such termination
shall become effective upon the date which is the later to occur of: (i) thirty
(30) days after the expiration of the one hundred eighty (180) or one hundred
fifty (150) day period, as set forth above, and (ii) payment by Tenant and FM
Global, if applicable, of all insurance proceeds necessary to permit full
restoration of the Building.

18.    DEFAULT.

The occurrence of any of the following shall constitute a default by Tenant
under this Lease:

 

 

a.

If Tenant shall fail to pay any payment of Base Rent when due or shall fail to
make when due any other payment required by this Lease.

 

 

b.

If Tenant shall violate or fail to perform any term, condition, covenant or
agreement to be performed or observed by Tenant under this Lease other than as
otherwise set forth in this Section 18.

 

 

c.

The taking of any action for voluntary dissolution of Tenant.



--------------------------------------------------------------------------------

 

d.

The making by Tenant of a general assignment for the benefit of creditors.

 

 

e.

Liquidation of substantially all of Tenant’s assets occurs.

 

 

f.

If proceedings are instituted in a court of competent jurisdiction for the
adjudication as a bankrupt or insolvent or for the appointment of a receiver of
the property of Tenant.

The occurrence of any default described in Sub-section (a) above shall be a
“Tenant Event of Default” following the passage of fifteen (15) business days
following Tenant’s receipt of written notice from Landlord of the occurrence of
said default, provided such default is not cured during such cure period. The
occurrence of any other default described in this Section 18 shall be a Tenant
Event of Default following the passage of thirty (30) days following Tenant’s
receipt of written notice from Landlord of the occurrence of said default,
provided such default is not cured during such cure period (provided that in the
case of any default that cannot be cured by the payment of money and cannot with
diligence be cured within such thirty (30) day period, if Tenant shall proceed
promptly to cure the same and thereafter shall prosecute the curing of such
default with diligence and continuity, then the time within which such default
may be cured shall be extended so long as Tenant’s diligently prosecutes the
same to completion). Upon a Tenant Event of Default, Landlord shall have all
rights and remedies at law and in equity, including the right to cure or attempt
to cure such Tenant Event of Default, and the right to evict Tenant and retake
possession with or without court order and collect the balance of Base Rent or
any other sums which may be due under this Lease, provided that Landlord shall
have an obligation to mitigate damages.

If Landlord breaches or fails to observe, keep, or perform any term, covenant or
condition of this Lease on its part to be observed, kept or performed, Landlord
shall be in default. The occurrence of any monetary default shall be a “Landlord
Event of Default” following the passage of fifteen (15) business days following
Landlord’s receipt of written notice from Tenant of the occurrence of such
default, provided such default is not cured during such cure period. The
occurrence of any non-monetary default shall be a Landlord Event of Default
following the passage of thirty (30) days (or any shorter period of time
specifically described in this Lease) following Landlord’s receipt of written
notice from Tenant of the occurrence of such default, or if such breach cannot
be cured with the payment of money and cannot, with due diligence, be cured
within such period, if Landlord shall commence promptly to cure the same and
thereafter shall prosecute the curing of such default with diligence and
continuity, then the time shall be extended so long as Landlord diligently
prosecutes the same to completion. Upon the occurrence and during the
continuation of a Landlord Event of Default, in addition to any other legal or
equitable rights or remedies to which Tenant may be entitled, all of which shall
be cumulative, Tenant shall have the right to cure or attempt to cure such
Landlord Event of Default. Landlord shall, within thirty (30) days following
receipt of a written statement from Tenant, accompanied by valid copies of paid
invoices, reimburse Tenant for all reasonable costs and expenses incurred by
Tenant in affecting such cure. If Landlord fails to reimburse Tenant within
thirty (30) days, Tenant shall have the right to offset such costs against Base
Rent until such costs are recovered by Tenant.

19.    HOLDOVER. Should Tenant hold over and remain in possession of the
Premises after the expiration of the Term without Landlord’s consent, it shall
not be deemed or construed to be renewal of this Lease, but shall only operate
to create a month-to-month tenancy which may be terminated by either party at
the end of any month upon thirty (30) days’ written notice to the other party.
During any holding over period, the Lease shall otherwise remain in full force
and effect, except that Base Rent shall be one hundred and twenty-five percent
(125%) of the Base Rent then in effect.



--------------------------------------------------------------------------------

20.    NOTICES. Any notice or other communication provided for in this Lease
shall be in writing and delivered by registered or certified mail, facsimile or
personal or courier delivery to the other party at the address specified below
unless a party has changed its address by notice given pursuant to this
Section 20 in which case it shall be sent to the changed address.

 

Landlord:

  

c/o Wells Real Estate

  

6200 The Corners Parkway

  

Suite 250

  

Norcross, GA 30092

  

Attn: Asset Manager – Southern Region

  

Phone: (770) 449-7800

  

Facsimile: (770) 243-4684

Tenant:

  

Caterpillar Inc.

  

111 Southchase Blvd.

  

Fountain Inn, SC 29644

  

Attention: Facility Manager

With a copy to:

  

Caterpillar Inc.

  

100 N.E. Adams Street

  

Peoria, IL 61629-9320

  

Attn: Corporate Real Estate Manager

  

Phone: (309) 675-5142

  

Facsimile: (309) 494-4577

Any notice, demand or other communication sent by either party shall be deemed
to have been received by the other party upon the earliest of: actual receipt or
refusal of delivery; if personally delivered, at the time of delivery; if sent
by certified or registered mail, seven (7) days after the date of posting; and
if sent by facsimile, at the time of transmission, provided that the
confirmation copy is sent by certified or registered mail.

21.    SEVERABILITY. If any term or provision of this Lease shall be invalid or
unenforceable, the remainder of this Lease shall not be affected thereby, and
each term and provision of this Lease shall be valid and be enforced to the full
extent permitted by law.

22.    ENVIRONMENTAL. Landlord hereby warrants and represents to the best of its
knowledge that, except as set forth below, the Premises does not contain
asbestos, PCB transformers, or other hazardous, toxic or contaminated materials
or substances, or underground fuel storage tanks or any other material or
substance which is defined or classified as hazardous or toxic under federal,
state or local law (the aforementioned all of which collectively shall
hereinafter be referred to as “Hazardous Materials”).

Landlord hereby covenants and agrees to indemnify and hold harmless Tenant and
its directors, officers, employees, successors, legal representatives and
assigns from and against all claims, damages, liabilities, losses, judgments,
settlements and costs (including, without limitation, reasonable attorney’s fees
and disbursements) in connection with Hazardous Materials arising out of,
resulting from or in any way connected with or alleged or claimed to arise out
of, result from or be in any way connected with (a) the use or occupancy of the
Premises by the Landlord or any previous owner/occupant/user of the Premises, or
any portion thereof, prior to Tenant’s occupancy of the Premises; (b) the use or
occupancy of the Premises by any subsequent owner/occupant/user of the Premises,
or any portion thereof, after Tenant’s occupancy of the Premises terminates;
(c) violations by any prior or subsequent owner/occupant/user of the Premises of
local, state and/or federal laws and regulations, including all



--------------------------------------------------------------------------------

applicable environmental laws and regulations as well as any liabilities,
resulting from the practices of the prior or subsequent owner/occupant/user
whether or not such practices were or could be deemed a violation of such laws
and regulations; and (d) contamination of the Premises by Landlord or by its
agents or employees during the Term hereof. Landlord’s obligations under
Section 23 of this Lease shall survive the expiration or earlier termination of
this Lease.

Landlord has had a standard Phase I environmental audit (“First Audit”)
performed on the Premises. Tenant has approved the nature and extent of the
First Audit. Tenant has accepted the nature and extent of the testing done by
the consultant and any testing requested by Tenant over and above a standard
Phase I audit shall be paid for by Tenant.

Tenant hereby covenants and agrees to indemnify and hold harmless Landlord and
its directors, officers, employees, successors, legal representatives and
assigns from and against all claims, damages, liabilities, losses, judgments,
settlements and costs (including, without limitation, reasonable attorney’s fees
and disbursements) in connection with Hazardous Materials arising out of,
resulting from or in any way connected with or alleged or claimed to arise out
of, result from or be in any way connected with (a) the use or occupancy of the
Premises by the Tenant or any occupant/user of the Premises, or any portion
thereof, during the Term of this Lease; and (b) violations by Tenant or any
occupant/user of the Premises during the Term of this Lease of local, state
and/or federal laws and regulations, including all applicable environmental laws
and regulations as well as any liabilities resulting from the practices of
Tenant or any occupant/user of the Premises during the Term of this Lease
whether or not such practices were or could be deemed a violation of such laws
and regulations. The indemnification provided by Tenant in the preceding
sentence shall not be applicable if it can be demonstrated that the Hazardous
Materials found on the Premises were present on the Premises prior to the
Commencement Date, nor shall it be applicable in the event that the source of
any contamination is from adjacent properties or otherwise as a result of the
actions of the Landlord, its agent or employees.

Landlord understands that Tenant is relying solely on the Landlord’s warranties
and representations made hereunder and the results of the First Audit, regarding
the existence of any Hazardous Materials on or about the Premises.

Tenant, at any time and from time to time during the Term of the Lease, shall
have the right to conduct inspections, tests, surveys and other studies for the
purpose of identifying the existence in, on or about the Premises of Hazardous
Materials. It is understood, however, that Tenant shall have no obligation to
make such inspection, tests, surveys and studies and the fact that Tenant does
not make them shall in no way reduce the Tenant’s rights nor the Landlord’s
obligations under this Lease.

All exceptions to the foregoing representations and warranties are listed below:
None, except any matters revealed by the First Audit.

23.    SUCCESSORS AND ASSIGNS. The terms hereof shall be binding upon and inure
to the benefit of the respective successors and permitted assigns of Landlord
and Tenant. The reference contained to successors and assigns is not intended to
constitute a general consent to assignment by Tenant, but as reference only to
those instances in which Landlord may later give written consent to a particular
assignment as required hereunder.

24.    USE; COMPLIANCE WITH LAWS.

 

 

a.

Tenant shall use the Premises only for the provision of logistics and
distribution services, including but not be limited to (i) receipt, storage,
shipment, subassembly, kitting, light manufacturing and storage and processing
of industrial and/or automotive products,



--------------------------------------------------------------------------------

 

including diesel engines and component parts, (ii) the receipt, storage,
movement and shipping of truck trailers and sea vans containing industrial
and/or automotive products, including diesel engines and component parts,
(iii) the storage and processing of hazardous materials in connection with
(i) and (ii) above, and (iv) all lawful purposes in furtherance of (i) through
(iii) above (collectively, the “Permitted Use”). Any change in the Permitted Use
may be made only with the consent of Landlord, which consent shall not be
unreasonably withheld, delayed or conditioned. Tenant shall comply in all
material respects with all laws and regulations applicable to its use of the
Premises.

 

 

b.

Landlord hereby warrants and represents that on or before the Commencement Date,
Landlord shall cause the Premises to be in compliance with all applicable laws,
regulations and ordinances, or codes in effect on the Commencement Date,
including without limitation, the Americans with Disabilities Act and other
Federal laws, and Landlord shall be fully responsible for causing the Premises
to be in compliance with all applicable laws, regulations, codes and ordinances
applicable during the Term, except to the extent such laws, regulations, codes
or ordinances apply to the Premises solely due to Tenant’s unique use of the
Premises for the purposes described in this Section 24.

25.    RENEWAL OPTIONS. Provided that Tenant is not in default in any of the
terms of this Lease, Tenant may extend the Term of this Lease and the provisions
hereof for two (2) two (2) year renewal terms (each a “Renewal Term”). Tenant
may exercise the renewal options hereunder by notifying Landlord in writing at
least six (6) months prior to the expiration of the then current Term. The
Renewal Terms shall be on the same terms and conditions as herein, except that
Base Rent shall be at ninety-five percent (95%) of the fair market rental rate.

The fair market rental rate, with respect to a Renewal Term, shall be determined
as follows. Within thirty (30) days after Tenant’s exercise of its option to
extend, Landlord will propose to Tenant the fair market rental rate. Within
thirty (30) days thereafter, Tenant will either accept such determination (with
no response on Tenant’s part during such period being deemed disagreement) or,
if Tenant disagrees with such determination, Tenant will provide, in writing to
Landlord, Tenant’s determination of the fair market rental rate. If, within
thirty (30) days thereafter, the parties are not able to agree on the fair
market rental rate, within twenty (20) days after such failure to agree,
Landlord and Tenant shall together appoint a real property MAI appraiser to
determine the fair market rental rate. If Landlord and Tenant are not able to
agree upon the designation of the appraiser, then the appraiser will be
appointed by the American Arbitration Association (or its successor) from its
qualified panel of arbitrators. Within forty-five (45) days after his
appointment, the appraiser will determine the fair market rental value of the
Premises applicable to the Renewal Term and shall choose whichever of the fair
market rental values set forth in Landlord’s initial proposal or Tenant’s
response is closer to such determination, which shall, for all purposes
hereunder, be deemed the fair market rental rate. The determination of the
appraiser shall be binding, final and conclusive on the parties. The fees and
expenses of the appraiser and all costs incurred in connection with the
appointment of the appraiser will be shared equally by Landlord and Tenant.

26.    SIGNAGE. Landlord shall install for Tenant one (1) sign on the Building
(the “Building Sign”). Landlord and Tenant shall approve the sign specifications
for the Building Sign, which approval shall not be unreasonably withheld or
delayed. No sign, advertisement or notice referring to Tenant shall be
inscribed, painted, affixed or otherwise displayed on any part of the exterior
of the Building (including Tenant’s windows and doors) that violates any
applicable law or applicable restriction, including but not limited to the
park’s sign criteria and the covenants, conditions and restrictions for the
park. In addition to the Building Sign, Tenant shall have the right to install
at its own expense any sign at the Building, provided that such sign and its
size and location (i) otherwise comply with the terms of this Section 26 and
(ii) have been approved by Landlord, such approval to not be unreasonably
delayed or withheld. If



--------------------------------------------------------------------------------

any exterior sign, advertisement or notice that does not conform to the
requirements set forth in this Section 26 is exhibited or installed by Tenant,
Landlord shall have the right to remove the same at Tenant’s expense. All of the
Tenant’s signs shall be: (i) installed after the Tenant has obtained, at
Tenant’s sole cost and expense, all permits, approvals and licenses required
thereof and delivered copies thereof to Landlord, and (ii) at Tenant’s sole cost
and expense, installed, maintained, repaired and replaced in a first-class
manner. Landlord reserves the right to affix, install and display signs,
advertisements and notices on any part of the exterior of the Building to sell
the Building at any time during the Term (or lease during the last one hundred
twenty (120) days of the Term) so long as they are first-class and reasonable in
quantity and size; any other type of sign proposed by Landlord shall require
Tenant’s prior consent, which shall not be unreasonably withheld.

27.    NO OTHER BROKERS. Tenant and Landlord represent and warrant that each has
not dealt with any real estate broker, finder or other person, with respect to
this Lease in any manner, except Colliers Keenan whose address is 201 E. McBee
Avenue, Suite 201 Greenville, SC 29601. Landlord shall pay only any commissions
or fees that are payable to the above-named broker or finder with respect to
this Lease pursuant to Landlord’s separate agreement with such broker or finder.
Both parties shall indemnify and hold the other harmless from any and all
damages resulting from claims that may be asserted by any other broker, finder
or other person (including, without limitation, any substitute or replacement
broker claiming to have been engaged by the other party in the future), claiming
to have dealt with the other party in connection with this Lease or any
amendment or extension hereto, or which may result from Tenant leasing other or
enlarged space from Landlord.

28.    LEGAL EXPENSES. If Tenant or Landlord shall be in breach or default under
this Lease, such party (the “Defaulting Party”) shall reimburse the other party
(the “Nondefaulting Party”) upon demand for any costs or expenses that the
Nondefaulting Party incurs in connection with any breach or default of the
Defaulting Party under this Lease, whether or not suit is commenced or judgment
entered, but only to the extent that such costs are incurred after the
occurrence of a Tenant Event of Default or Landlord Event of Default, as the
case may be (“Permitted Costs”). Permitted Costs shall include reasonable legal
fees and costs incurred for the negotiation of a settlement, enforcement of
rights or otherwise, including the reasonably estimated cost of any in-house
counsel on an hourly basis and actual court costs, incurred by Tenant in
connection therewith to enforce the terms, covenants and conditions of this
Lease to be observed or performed by Landlord, or to cure any Landlord Event of
Default.

29.    WAIVER OF LANDLORD’S LIEN. Within thirty (30) days following any written
request by Tenant, Landlord shall execute and return to Tenant a written Waiver
and Agreement substantially in the form of that attached as Exhibit F to this
Lease.

30.    LANDLORD IMPROVEMENTS. On or before the Commencement Date, Landlord shall
provide at its sole cost Landlord’s Work listed on Exhibit C hereto; provided,
however, that Landlord shall not be obligated to spend in excess of Nine Hundred
Eleven Thousand Three Hundred Fifty Dollars ($911,350.00) on Landlord’s Work.

31.    TERMINATION OPTION. Tenant shall have the one-time right to terminate the
Lease in the 37th month of the Term. Tenant shall have the option to give either
six (6) months prior written notice or nine (9) months prior written notice. If
Tenant provides six (6) months prior written notice, the payment due from Tenant
for early termination shall be the unamortized tenant improvements costs and
commission fees, each of which shall have an interest rate charged upon such at
eight and one-half percent (8.5%), from the date advanced until the date repaid
to Landlord, plus six (6) months of the then current rate of Base Rent. If
Tenant provides nine (9) months prior written notice, the payment due from
Tenant for early termination shall be unamortized tenant improvement costs,
commission fees and a three



--------------------------------------------------------------------------------

(3) months Base Rent payment. The payment for early termination, in either
event, shall be due and payable by Tenant on or before the effective date of
such termination.

32.    QUIET ENJOYMENT; NO RELOCATION. So long as no Event of Default has
occurred and is continuing, Tenant shall have and enjoy peacefully the
possession of the Premises during the Term, subject to the provisions of this
Lease. Landlord shall have no lien rights to any of Tenant’s furniture,
fixtures, equipment, vehicles, receivables or the property of third parties in
Tenant’s possession, and Landlord hereby waives all rights of distraint.
Landlord may not substitute other space for the Premises.

33.    PURCHASE OPTION. If, at any time during the Term, Landlord offers the
Building for sale, Landlord will include Tenant in the offering and afford
Tenant the opportunity to competitively bid for the purchase of the Building on
the same basis and on the same timing as other third party purchasers.

 

Caterpillar Inc. (Tenant)

By:  /s/ Bruce E. Schuver

Name:  Bruce E. Schuver

Title:  General Manager

 

Wells Fund XI-Fund XII-REIT Joint Venture (Landlord)

a Georgia Joint Venture Partnership

By:

 

Wells Operating Partnership, LP, a Delaware

 

Limited Partnership, its Administrative Joint Venturer

 

By:

 

Wells Real Estate Investment Trust, Inc.

   

A Maryland Corporation, as general partner

 

By:  /s/ Douglas P. Williams

 

Name:  Douglas P. Williams

 

Title:  Executive Vice President